Citation Nr: 0323367	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02- 14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant's deceased spouse enlisted with the Armed 
Forces of the United States on November 23, 1941.  He served 
on duty from December 8, 1941 to April 9, 1942, during which 
time had beleaguered status, and from April 10, 1942 until 
the January [redacted], 1943, the date of his death, during which time 
he had no casualty status.  

A September 1954 decision reflects that the appellant's 
deceased spouse had active service from December 8, 1941 to 
April 9, 1942 and no creditable service from April 10, 1942 
to January [redacted], 1943.  There is no official verification of any 
status as a prisoner of war or of recognized guerilla 
service.  The appellant is the veteran's widow.    

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2001 decision of the Department of 
Veterans Affairs Regional Office (RO) in Manila, Philippines, 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, which was 
the subject of a previous final denial.

The appellant's representative filed a motion for an 
advancement of the appeal on the Board's docket due to the 
appellant's advancing age.  The Board denied that motion in 
March 2003.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to and to comply with due process considerations 
and to ensure that there is a complete record upon which to 
decide the appellant's claim so that she is afforded every 
possible consideration.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  
 
In this case, the appellant has not been provided with any 
notice of the VCAA and its implementing regulations by the 
RO.  This should be accomplished on remand.

As the case must be remanded for the foregoing reasons, the 
RO should also make an attempt to clarify and confirm the 
appellant's marital status.  She remarried in June 1947, and 
in 1993 referred to herself as the veteran's "unremarried" 
widow.

Therefore, in order to ensure that the record is fully 
developed and comply with the appellant's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the appellant appropriate notice 
under the VCAA.  Such notice should 
specifically apprise her of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA bears 
the burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which to 
submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Clarify and confirm the appellant's 
marital status.  She remarried in June 1947, 
and in 1993 referred to herself as the 
veteran's "unremarried" widow.
3.  Review the claims file and ensure that no 
other notification or development action, in 
addition to those directed above is required 
by the VCAA.  If further action is required, 
undertake it before further adjudication of 
the claim.  
4.  Finally, readjudicate the appellant's 
claim, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to her, she should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable period of time within 
which to respond thereto.  The SSOC must 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156 and 3.159 
(2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



